



Exhibit 10.1


SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS


This Separation Agreement and General Release of All Claims (the “Agreement”) is
entered into and effective as of May 31, 2017, subject to the terms and
conditions set forth herein, by and between William R. Berman (“Executive”) and
AutoNation, Inc. (“AutoNation” or “Company”) relating to Executive’s employment
with and separation from the Company. When used herein, the term “Company”
includes each and every officer, director, employee, agent, parent
corporation(s), subsidiary corporation(s), wholly owned companies, affiliate(s)
and division(s), their successors, assigns, beneficiaries, servants, legal
representatives, insurers and heirs.


1.
Separation Date and Terms. As of May 15, 2017, Executive resigned from his
position as President and Chief Operating Officer of the Company. Executive will
continue to be employed by the Company in a non-executive capacity, on an as
needed basis from time to time as requested by the Company, through June 30,
2017 (the “Separation Date”), at which time Executive’s employment with the
Company and in any and all other positions with the Company that Executive holds
shall terminate (including, but not limited to, as an officer or director of any
subsidiary of the Company, and being a member on any committees). On the next
regularly scheduled payroll date following the Separation Date, the Company will
pay to Executive: (a) all wages earned through the Separation Date and (b) any
accrued and unused vacation as of the Separation Date paid in accordance with
the applicable Company policy. Except as set forth herein, Executive
acknowledges that the Company owes no other bonuses, commissions, wages,
vacation pay, sick pay, or benefits to Executive as of the Separation Date.



2.
Company Consideration. For and in consideration of the promises made by
Executive in this Agreement, subject to Executive re-executing this Agreement as
provided in Section 16 below and not revoking this Agreement prior to the
expiration of the 7-day revocation period provided in this Agreement (the date
of such expiration being hereinafter referred to as the (“Re-execution Effective
Date”), AutoNation agrees as follows:



(a)
Severance Payment. To pay Executive severance pay in the total gross amount of
$2,775,000.00, less applicable taxes and other withholdings and authorized or
required deductions, which is calculated based on 18 months of Executive’s base
salary and target bonus. The severance pay will be disbursed in 36 installments
of $77,083.33 (less withholdings and deductions) in accordance with the
Company’s normal payroll schedule. The first installment will be disbursed on
the Company’s first payroll date following the Re-execution Effective Date. The
remaining installments will be disbursed on a consecutive semi-monthly basis
following payment of the first installment.



(b)
Pro Rata Bonus Severance Payment. To pay Executive an additional severance
payment equal to the annual bonus that Executive would have been entitled to
receive in respect of the 2017 fiscal year had Executive remained employed
through the end of such year, which amount, determined based on the Company’s
actual performance for such year relative to the performance goals applicable to
Executive, shall be prorated for the portion of 2017 in which Executive was
employed by the Company (the “Pro Rata Bonus”) and shall be payable in a lump
sum at the same time bonuses are paid to other executives of the Company, but in
no event later than March 15, 2018 (less withholdings and deductions). The
parties hereto agree that based on the June 30, 2017 Separation Date,
Executive’s target for the Pro Rata Bonus will be $462,500 (50% of the $925,000
2017 annual bonus target for Executive).



(c)
COBRA Severance Payment. To pay to Employee an additional severance payment
equal to the cost of health insurance coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (COBRA), grossed up for taxes, based on
current health, dental and vision elections for an eighteen (18) month period in
the total amount of $48,375.00. This additional severance payment will be
disbursed to Executive in one lump-sum no later than the Company’s first payroll
following the Re-execution Effective Date. This additional severance payment
will be subject to applicable taxes and withholdings.



(d)
Demo Severance Payment. To pay to Employee an additional severance payment equal
to eighteen (18) months of executive vehicle allowance in the total amount of
$23,400.00. This additional severance payment will be disbursed to Executive in
one lump-sum no later than the Company’s first payroll following the
Re-execution Effective Date. This additional severance payment will be subject
to applicable taxes and withholdings.








--------------------------------------------------------------------------------





(e)
No Entitlement. AutoNation shall not be obligated to provide any consideration
other than the consideration discussed in this Paragraphs 2. The benefits
provided to Executive by AutoNation pursuant to this Paragraph 2 represent
benefits that Executive would not be entitled to absent this Agreement (other
than COBRA at his own expense).



3.
Other Benefits. Employee’s participation in the Company’s group medical and
dental programs will cease on June 30, 2017. As of this date, Employee will be
responsible for paying his entire monthly COBRA premiums. Employee must elect to
receive COBRA if he wants continuation coverage under the Company’s group health
benefits programs. Employee’s right to COBRA and the time for electing COBRA and
making the required COBRA payments will be explained in a separate COBRA notice
package, which will be provided to Executive within the timeframe required by
applicable law. As of the Separation Date, other than the benefits set forth in
Section 2(c) and 4 of this Agreement, Executive is no longer eligible to
participate in any other benefit programs offered by the Company, including, but
not limited to, vacation and the 401(k) plan. If Executive participated in the
AutoNation Deferred Compensation Plan, Executive will be entitled to a payout of
his account balances in such plan in accordance with his election and the terms
of the plan. The Company shall provide Executive with any and all reasonably
available documents relative to his accrued benefits upon written request by
Executive. Additionally, the Company (or an authorized representative thereof)
shall execute any and all necessary documents to effectuate, or enable the
Executive to effectuate, any "roll over" or transfer of accrued benefits in
accordance with applicable law.



4.
Stock Options, Restricted Stock and Restricted Stock Units. Executive will
receive no further equity awards after the Separation Date. Executive’s equity
awards, including stock options, restricted stock and restricted stock units,
will cease vesting as of the Separation Date, and all of Executive’s unvested
equity awards, including stock options, restricted stock and restricted stock
units, will terminate as of the Separation Date. As provided for in and subject
to the applicable stock option plans, Executive will have sixty (60) calendar
days immediately following the Separation Date to exercise any of Executive’s
vested and unexercised stock options, at which time any such stock options that
have not been exercised will terminate. Executive should refer to the applicable
equity award agreements and plans for additional information.



5.
Cooperation. Executive agrees to make himself available to the Company and its
officers, if necessary, for consultation on a reasonable basis from time to time
as to any matters on which he worked while an employee of the Company. The
Company acknowledges that Executive may have other full-time employment and the
Company agrees that it will use its reasonable efforts to minimize the amount of
time that any such consultation shall require of him. Executive further agrees
not to testify for, appear on behalf of, or otherwise assist in any way any
individual, company, or agency in any claim against the Company, unless and only
pursuant to a lawful subpoena issued to Executive. Executive also agrees to
promptly notify the Company upon receipt of any notice or contact (including
whether written or oral, and including any subpoena or deposition notice)
requesting or compelling information or his testimony or requesting documents
related to matters which he worked on while an employee of the Company, and
Executive agrees to coordinate with the Company in any response thereto.



6.
Confidential Information. Executive agrees that the records, information, files,
lists, operations data, and other materials of the Company that Executive
created, used, or had access to during his employment with the Company belong
exclusively to the Company and are confidential. Executive further agrees that
information about the Company’s customers or other organizations with which it
does business is the exclusive property of the Company and is also confidential.
Executive shall not use or disclose any such confidential information, for the
benefit of himself or another, and shall treat such information as confidential,
unless he has specific prior written authorization from the Company to use or
disclose it.



7.
Compliance with Other Agreements. Executive acknowledges and agrees that he has
complied and shall continue to comply with the terms of all other agreements
between Executive and the Company, as modified or amended.



8.
Return of Company Property. Executive agrees to return all property belonging to
the Company in his possession or under his control (including, without
limitation, company identification card, laptop computer or tablet, executive
demonstrator vehicle etc.) no later than the Separation Date. Executive also
understands and agrees that, effective on the Separation Date, Executive is no
longer authorized to incur any expenses or obligations or liabilities on behalf
of the Company.



9.
No Right to Give Interviews. Without the prior written consent of the Company,
Executive shall not (a) give any interviews or public speeches concerning the
Company, any matter that he participated in while an employee of the Company, or
any past or present employee of the Company, or in relation to any matter
concerning the Company






--------------------------------------------------------------------------------





occurring after the date of his separation or (b) directly or indirectly,
prepare or assist any person or entity in the preparation of any books,
articles, television or motion picture productions, or other creations
concerning the Company or concerning any person whom any member of the public
might associate with the Company.


10.
Non-Disparagement. Executive agrees not to undertake any disparaging conduct
directed at the Company and to refrain from making any negative or derogatory
statements concerning the Company. Executive waives any privilege or qualified
privilege that may apply to any such communication.



11.
Non-Solicitation/No-Hire. Except where such agreement is prohibited by
applicable law, Employee agrees that, for a period of eighteen months (18)
months immediately following the Separation Date, Employee shall not, directly
or indirectly: (i) employ, or knowingly permit any company or business directly
or indirectly controlled by him/her to employ, any person who was employed by
the Company or any subsidiary or affiliate of the Company at or within the prior
six months, or in any manner seek to induce any such person to leave his/her
employment; (ii) knowingly solicit or induce, through the use of confidential
information, any customers of the Company to patronize any business directly or
indirectly in competition with the businesses conducted by the Company or any
subsidiary or affiliate of the Company at any time during Employee’s
relationship with the Company; and/or (iii) request or advise any person who is
a customer or vendor of the Company or any subsidiary or affiliate of the
Company or its successors to withdraw, curtail or cancel any such customer's or
vendor's business with any such entity.



12.
Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (I) files any document containing the trade secret
under seal, and (II) does not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Further, nothing in any agreement Executive has with
the Company shall prohibit or restrict Executive from making any voluntary
disclosure of information or documents related to any violation of law to any
governmental agency or legislative body, or any self-regulatory organization, in
each case, without advance notice to the Company.



13.
Full General Release of Claims. Except as provided in this Paragraph 13,
Executive, for himself and for his heirs, successors and assigns, irrevocably
and unconditionally releases and forever discharges the Company, its parents,
subsidiaries and affiliates, and all of their successors, assigns, officers,
directors, and employees, from any and all claims, complaints, liabilities,
obligations, promises, agreements, damages, causes of action, costs, losses,
debts and expenses of every kind, in law or in equity, whether known or unknown,
foreseen or unforeseen, from the beginning of time to the date Executive
executes or re-executes this Agreement, as applicable, including any and all
claims in connection with Executive’s employment with the Company, including
without limitation, those claims arising from or relating to Executive’s
separation from the Company. Except as provided in this Paragraph 13, this
general release is a full and final bar to any claims Executive may have against
the Company, including, without limitation, any claims arising from or relating
to:



(a)
Executive’s pay, bonuses, vacation, or any other employee benefits, and other
terms and conditions of employment or employment practices of the Company;



(b)
stock options, restricted stock, restricted stock units or other equity or
equity-based awards, whether pursuant to a stock option plan, agreement or
otherwise (except as expressly provided in Paragraph 4 above with respect to
unvested stock options, or with respect to outstanding vested equity awards as
of the date hereof);



(c)
any claims for punitive, compensatory, and/or retaliatory discharge damages;
back and/or front pay claims and fringe benefits; or payment of any attorneys’
fees for Executive;



(d)
the Civil Rights Acts of 1866, 1871, and 1991; Title VII of the Civil Right Act
of 1964; 42 U.S.C. §1981; the Worker Adjustment and Retraining Notification Act;
the Employee Retirement Income Security Act; the Rehabilitation Act; the
Americans with Disabilities Act; the Fair Labor Standards Act; the Equal Pay
Act; the Age Discrimination in Employment Act; the Older Worker Benefits
Protection Act; the Occupational Safety and Health Act; the Family and Medical
Leave Act;; Florida’s workers’ compensation law; the Florida Civil






--------------------------------------------------------------------------------





Rights Act (as any of these laws may have been amended); or any other federal,
state, or local labor, employment, or anti-discrimination laws; and/or


(e)
to the extent permitted by applicable law, based on any contract, tort, federal,
state, or local “whistleblower” or retaliation claims, personal injury, or
wrongful discharge theory.



provided, however, that nothing in this Paragraph 13 shall be deemed to release
or impair (i) any rights under the terms of this Agreement, (ii) any vested
rights under Company benefit plans and any rights under COBRA, (iii) any rights
to outstanding vested equity awards as provided in Paragraph 4 above, under
applicable equity plans and equity award agreements, (iv) any and all rights to
indemnification, advancement or reimbursement of expenses, and insurance
coverage available to Executive as an officer, director or employee of the
Company or any Company subsidiary (including the Company’s director and officer
insurance coverage), including without limitation under the Company’s or any
Company subsidiary’s charter and by-laws and under applicable corporate law
(including without limitation to the maximum extent permitted under the Delaware
General Corporation Law), or (v) any rights that cannot be waived under
applicable law.


14.
Time to Consider. Executive has been advised to consult with an attorney prior
to signing this Agreement. Executive has twenty-one (21) calendar days from the
date that he receives this Agreement to consider and accept this Agreement by
signing and returning this Agreement to the Company.



15.
Revocation Period. The Company and Executive acknowledge that Executive has the
right to revoke this Agreement within seven (7) calendar days following the date
Executive signs this Agreement (“revocation period”). If Executive does not
advise the Company in writing within the revocation period of his intent to
revoke this Agreement, this Agreement will become effective and enforceable upon
the expiration of the seven days.



16.
Re-execution. Notwithstanding anything in this Agreement to the contrary,
Executive must re-execute this Agreement on or within twenty-one (21) calendar
days following the Separation Date in order to be entitled to the payments and
benefits in Paragraphs 2, 4 and 11 of this Agreement (other than COBRA at his
own expense). As a condition precedent, the Company shall re-send this Agreement
to Executive via Executive's designated email address for re-execution on or
before the Separation Date. Executive will again have the right to revoke his
re-execution of this Agreement within seven (7) calendar days following the date
Executive re-executes this Agreement. If Executive does not advise the Company
in writing within the revocation period of his intent to revoke his re-execution
of this Agreement, Executive’s re-execution of this Agreement will become
effective and enforceable upon the expiration of the seven days. If Executive
does not re-execute this Agreement on or within twenty-one (21) calendar days
following the Separation Date, or Executive revokes his re-execution, the
Company shall have no obligation to provide Executive with the payments and
benefits set forth in Paragraphs 2, 4 and 11 above (other than COBRA at his own
expense). Executive’s failure to re-execute this Agreement on or within
twenty-one (21) calendar days following the Separation Date in no way affects
Executive’s prior release of claims under this Agreement.



17.
Voluntary Action. Executive acknowledges that he has read each paragraph of this
Agreement and understands his rights and obligations. Executive further
acknowledges and agrees that: (a) this Agreement is written in a manner
understandable to him; (b) this Agreement is granted in exchange for
consideration which is in addition to anything of value to which Executive is
otherwise entitled; (c) he has been given a reasonable opportunity to consider
and review this Agreement; (d) he has had an opportunity to consult with an
attorney prior to deciding whether to enter into this Agreement; (e) he may
challenge the validity of his waiver in this Agreement of his rights under the
Age Discrimination in Employment Act and the Older Worker Benefits Protection
Act; and (f) his signature on this Agreement is knowing and voluntary.



18.
Miscellaneous.



(a)
Entire Agreement. Except as otherwise provided in this paragraph, this Agreement
contains the entire agreement between Executive and the Company relating to the
subject matter hereof, and all prior agreements, negotiations and
representations are replaced by this Agreement. Notwithstanding the foregoing,
nothing in this Agreement shall limit or modify the rights of the Company or the
obligations of Executive contained in any other confidentiality agreement,
non-compete agreement and/or restrictive covenants previously signed by
Executive, as amended, modified and/or supplemented, as such provisions shall
survive the execution of this Agreement and Executive's separation from the
Company. This Agreement may only be changed by a written amendment signed by
Executive and the Chief Executive Officer, the General Counsel, the Vice
President of Human Resources, or other duly authorized officer of the Company.






--------------------------------------------------------------------------------







(b)
No Admission. The Company and Executive agree that the payments to Executive,
and the terms and conditions of said payments by the Company, are not to be
construed as an admission of liability by the Company. Executive specifically
agrees that the Company’s payments are not intended to be, and will not be
offered in evidence or argued in any proceeding as, an admission of liability.
The Company specifically disclaims any liability to Executive or to any other
person or entity.



(c)
Severability. The invalidity, illegality, or unenforceability of any provision
of this Agreement will not affect any other provision of this Agreement, which
shall remain in full force and effect. Nor will the invalidity, illegality or
unenforceability of a portion of any provision of this Agreement affect the
balance of such provision. In the event that any one or more of the provisions
contained in this Agreement, or any portion thereof, is held to be invalid,
illegal, or unenforceable in any respect, this Agreement shall be reformed,
construed, and enforced as if such invalid, illegal, or unenforceable provision
had never been contained herein.



(d)
Effect of Waiver. The failure of the Company at any time to require performance
of any provision of this Agreement will in no manner affect the right to enforce
the same.



(e)
Binding Nature. This Agreement will be binding upon the Company and Executive
and will inure to the benefit of any successor or successors of the Company.
This Agreement is not assignable by Executive, except in the case of death or
permanent and total disability where Executive’s estate or guardian shall be
entitled to receive the consideration to be paid under this Agreement.



(f)
Exclusive Venue and Jurisdiction. Any suit, action, or proceeding relating to
this Agreement shall be brought in the state courts of Broward County, Florida
or in the United States District Court for the Southern District of Florida. The
Company and Employee hereby accept the exclusive jurisdiction of those courts
for the purpose of any such suit, action, or proceeding.



(g)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same instrument.



(h)
Headings. The section headings contained in this Agreement are for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.



(i)
Construction. The Company and Executive have jointly participated in the
negotiation of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if it was
drafted jointly by the Company and Executive and no presumptions or burdens of
proof shall arise favoring any party by virtue of authorship of this Agreement.



(j)
Notice. Any notice, request, statement, information or other document to be
given to either party by the other must be in writing and delivered as follows:



If to the Company:
If to Executive:

Vice President
[address noted on Exhibit A]

Human Resources
AutoNation, Inc.
200 S.W. 1st Avenue - 14th Floor
Fort Lauderdale, FL 33301
        
With Copy to:
General Counsel
AutoNation, Inc.
200 S.W. 1st Avenue - 16th Floor
Fort Lauderdale, FL 33301


Any party may change the address to which notices hereunder are to be sent to it
by giving written notice of a change of address.







--------------------------------------------------------------------------------





(j)
Liability for Breach. In the event that either party breaches any of the terms
of this Agreement, the non-breaching party may pursue any and all remedies
allowable under state and/or federal law. Depending on the interpretation of
applicable law, these remedies may include monetary damages, equitable relief,
and, in the case of Executive’s breach, recoupment of the benefits described in
Paragraph 2 of this Agreement. In the event of Executive’s breach of Paragraph 5
(“Cooperation” provision), Paragraph 6 (“Confidential Information” provision),
Paragraph 7 (“Compliance with Other Agreements” provision), Paragraph 8 (“Return
of Company Property” provision), Paragraph 9 (“No Right to Give Interviews”
provision), Paragraph 10 (“Non-Disparagement” provision) and/or Paragraph 11
(“No Solicit/ No Hire”), the Company will provide written notice of such breach
to Executive and Executive agrees that he will relinquish the benefits set forth
in Paragraph 2 of this Agreement, unless if such breach is curable, Executive
cures such breach within 30 days’ written notice to Executive from the Company.
The non-breaching party shall be entitled to an award of its reasonable
attorney’s fees and costs in any litigation arising out of a breach of the terms
of this Agreement.



(k)
Section 409A. The Company and Executive each hereby affirm that it is their
mutual view that the provision of payments and benefits described or referenced
herein are exempt from or in compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury regulations
relating thereto (“Section 409A”) and that each party’s tax reporting shall be
completed in a manner consistent with such view. The Company and Executive each
agree that upon the Separation Date, Executive will experience a “separation
from service” for purposes of Section 409A. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A shall be
paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following the Separation Date separation from service shall
instead be paid on the first business day after the date that is six months
following the Separation Date (or death, if earlier). Notwithstanding anything
to the contrary in this Agreement, all reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(x) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year;
(y) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the year in which the expense is incurred;
and (z) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit. Neither the Company nor its
affiliates shall be liable in any manner for any federal, state or local income
or excise taxes (including without limitation any taxes under Section 409A), or
penalties or interest with respect thereto, as a result of the payment of any
compensation or benefits hereunder or the inclusion of any such compensation or
benefits or the value thereof in Executive’s income. Executive acknowledges and
agrees that the Company shall not be responsible for any additional taxes or
penalties resulting from the application of Section 409A.



(l)
Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida, without regard to its choice of law
rules. Any dispute hereunder shall be resolved pursuant to arbitration in
accordance with the most recent arbitration agreement in effect between
Executive and the Company, except that the Company may pursue equitable relief
in a court of law. Any suit, action, or proceeding relating to this Agreement
shall be brought in the state courts of Broward County, Florida or in the United
States District Court for the Southern District of Florida. The Company and
Executive hereby accept the exclusive jurisdiction of those courts for the
purpose of any such suit, action, or proceeding.



[Remainder of Page Intentionally Blank]

    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Executive have executed this Separation
Agreement and General Release of All Claims on May 31, 2017.




- I HEREBY ACCEPT AND AGREE TO ABIDE BY THIS AGREEMENT -


AutoNation, Inc.
 
 
 
/s/ Mike Jackson
/s/ William R. Berman
Mike Jackson
William R. Berman
Chairman, Chief Executive Officer and President
 
 
 
 
Re-execution of this Separation Agreement and
General Release of All Claims on June 30, 2017:
 
 
 
 
 
____________________
 
William R. Berman
















